

116 HR 7087 IH: No Tolerance for Rioters Act
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7087IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Budd (for himself and Mr. Bishop of North Carolina) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to increase the penalty for rioting, and for other purposes.1.Short titleThis Act may be cited as the No Tolerance for Rioters Act.2.Increased penalty for riotingSection 2101(a) of title 18, United States Code, is amended by striking five years and inserting ten years. 